Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9 May 2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548).
Regarding Claim 1:
Giorgi teaches:
A cargo aerial delivery system (drone delivery [abstract]) for delivering one or more delivery items (home and commercial package delivery [abstract]) to one or more delivery destinations (Techniques that facilitate drone delivery and landing, particularly with respect to home and commercial package delivery, are provided. [abstract]), the cargo aerial delivery system comprising:
a cargo container configured to carry the one or more delivery items (The drone device can comprise a package carrying apparatus configured to carry a package [0007]);
and an unmanned aerial vehicle (UAV) (The drone device can comprise a package carrying apparatus configured to carry a package [0007]) configured to carry the cargo container to each of the one or more delivery destinations corresponding to the one or more delivery items (The computer executable components can comprise a navigation component configured to control flight of the drone device to a protected area [0007]);
wherein the manifest information (delivery information 416 [0060]) includes item destination information that represents a respective delivery destination of each of the one or more delivery items (delivery information 416 associated with the protected area 106 to further facilitate determine whether and when to allow a drone device to ;
wherein the cargo aerial delivery system further utilizes a local communication mode (the drone device 802 can be configured to use visual recognition [0074]; examiner is interpreting the processing of a QR code on the package by the drone as a method of “local communication”.) configured to convey delivery information from the cargo container to the UAV (the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074]), and wherein the delivery information is based, at least in part, on the item destination information (a destination address [0074]).
Curry also teaches:
A cargo aerial delivery system for delivering one or more delivery items to one or more delivery destinations (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]), the cargo aerial delivery system comprising:
a cargo container configured to carry the one or more delivery items (a smart container having a housing defining an interior region for holding sensitive or high-value articles [0012]);
and an unmanned aerial vehicle (UAV) configured to carry the cargo container to each of the one or more delivery destinations corresponding to the one or more delivery items (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]; A drone can be autonomous, meaning that the drone is programmed with a destination and travels to the destination without external control input. [0004]);
Giorgi does not teach, however Curry teaches:
wherein the cargo container includes a programmable device (a smart container [0012]; a bottom portion 200 of smart container 100 includes a rechargeable power supply 202, a temperature sensor 204, a processor 206, memory 208, and RF communication circuitry 210. [0135]) that stores manifest information regarding each of the one or more delivery items (smart container 100 may store data about its contents in memory 208. [0144]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and association of smart container content conditions with identifiers of the smart container contents. [0144]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi to include the teachings as taught by Curry to “generates output indicative of the condition of contents of smart container 100 before, during, and after transport of 
Regarding Claim 4:
Giorgi in view of Curry discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
a delivery system controller (the package directing component 702 can be configured to facilitate directing the drone device 102 to a designated package drop off location or pick up location. [0069]) configured to generate a delivery itinerary for the UAV to travel along to deliver the one or more delivery items (the drone delivery component 114 further includes a package directing component 702. With reference to FIGS. 1 and 7, in embodiments in which the drone device 102 is configured to fully enter the protected area 106 (e.g., as opposed to dropping or lowing a package into the protected area 106), the package directing component 702 can be configured to facilitate directing the drone device 102 to a designated package drop off location or pick up location. For example, in one implementation in which the drone device 102 enters into a building to deliver or pick up a package, the package directing component 702 can be configured to direct the drone device to a particular room, table, shelf, location in the room or the like to drop off or pick up a package. In some embodiments, the package directing component 702 can have access to predefined information (e.g., included with the drone delivery information) that identifies where a package should be placed or picked up within a protected area 106. For example, the predefined information can include a defined coordinate position within the protected 106 identifying the drop off or pick up location. , wherein the delivery itinerary is based, at least in part, on the manifest information (predefined information (e.g., included with the drone delivery information) that identifies where a package should be placed or picked up within a protected area 106. [0069]).
Regarding Claim 5:
Giorgi in view of Curry discloses all the limitations of claim 4, upon which this claim is dependent.
Giorgi further teaches:
the UAV includes the delivery system controller (fig. 9, navigation component 902, scheduling component 910, package localization component912, and processor 920).
Regarding Claim 6:
Giorgi in view of Curry discloses all the limitations of claim 4, upon which this claim is dependent.
Curry further teaches:
the cargo container includes the delivery system controller (fig. 2, processor 206; Processor 206 may be a microprocessor for controlling the overall operations of smart container 100. Memory 208 may include solid state memory devices suitable for storing measurements generated by sensors 204 and for holding programs executable by .
Regarding Claim 12:
Giorgi in view of Curry discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
the UAV is a rotorcraft with one or more rotors (fig. 2, aerial drone device 202 including rotors 206).
Regarding Claim 13:
Giorgi in view of Curry discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
A method of utilizing the cargo aerial delivery system of claim 1 to deliver the one or more delivery items to the one or more delivery destinations (The method further comprises controlling, by the system, access by the drone device to the protected area to drop off or pick up a package by controlling removal of the physical barrier based in part on detection of the drone device within the defined vicinity of the protected area. [abstract]), the method comprising:
generating a delivery itinerary for delivering each of the one or more delivery items to the respective delivery destination (the drone delivery component 114 further includes a package directing component 702. With reference to FIGS. 1 and 7, in embodiments in which the drone device 102 is configured to fully enter the protected area ; 
transporting the cargo container with the UAV according to the delivery itinerary (the package directing component 702 can provide the drone device with a flight path or map to the designated drop off or pick up location that can be followed by the drone device 102. [0069]);
and unloading each of the one or more delivery items at the respective delivery destination (access by the drone device to the protected area to drop off or pick up a .
Curry further teaches:
loading the one or more delivery items into a container body of the cargo container (Reference throughout this document to a "Container" refers to a receptacle into which products or packages are loaded for transport. [0053]; an indication that the smart container has been opened may be acceptable while the smart container is being loaded or unloaded at the origin or destination of a delivery [0138]);
entering the manifest information regarding each of the one or more delivery items into the programmable device of the cargo container (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]); 
operatively engaging the cargo container with the UAV (FIG. 5 is a network diagram illustrating smart container 100 communicating with smart container contents condition and delivery monitoring system associated with facility 404 while smart container 100 is located on the ground. Such communication may occur prior to delivery of smart container 100, for example, to inform the smart container contents condition and delivery monitoring system that the smart container is ready for pickup by a drone.);
Regarding Claim 14:

Curry further teaches:
the entering the manifest information into the programmable device includes scanning each of the one or more delivery items with an input scanner (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548) in further view of (Prager (U.S. Pub. No. 2019/0197646).
Regarding claim 2:
Giorgi in view of Curry discloses all the limitations of claim 1, upon which this claim is dependent.
Curry further teaches:
the local communication mode is utilized to convey the [delivery information] from the cargo container directly to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and independent of communications with an external remotely-located communication network (fig. 6 showing arrow representing flow of data directly from the cargo container 100 to drone 400).
Curry does not explicitly teach, however Prager teaches:
convey the delivery information [from the cargo container directly] to the UAV (Based on the identity of the package, the ATSP can determine a delivery location of the package, and can send the UAV a task update that specifies at least the delivery location of the package. [0029])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Prager because “as opposed to assigning each UAV one or more specific packages to pick up, the ATSP can deploy UAVs to pick up packages at random, in a predetermined order or sequence, or otherwise without specific package assignment, from the loading location, and then can dynamically update the transport task of each UAV based on the package that the UAV picks up. By doing so, the ATSP can eliminate the need for an extensive loading process, thereby conserving resources such as time and UAV battery power, which in turn, increases the efficiency and speed of the transport service [Prager, 0030]”.
Regarding claim 3:
Giorgi in view of Curry discloses all the limitations of claim 1, upon which this claim is dependent.
Curry further teaches:
the UAV includes a vehicle communication device (an external communication system of drone 400 [0140]),
wherein the cargo container includes a container communication device (communication circuitry 210 of smart container 100 [0140]),
and wherein the local communication mode is utilized to transfer [the delivery] information from the container communication device to the vehicle communication device (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]) via one or more of an electromagnetic signal, an electrical signal, a radio frequency signal, a near-field communication signal, an optical signal, a wireless connection (a wireless [0140]), a wired connection (wired interface. [0140]), a direct connection, or a visual connection.
Curry does not explicitly teach, however Prager teaches:
transfer the delivery information (Based on the identity of the package, the ATSP can determine a delivery location of the package, and can send the UAV a task update that specifies at least the delivery location of the package. [0029])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Prager because “as opposed to assigning each UAV one or more specific packages to pick up, the ATSP can deploy UAVs to pick up packages at random, in a predetermined order or sequence, or .
Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548) in further view of Ferguson (2019/0114564).
Regarding claim 7:
Giorgi in view of Curry discloses all the limitations of claim 4, upon which this claim is dependent.
Giorgi in view of Curry does not teach, however Ferguson teaches:
the one or more delivery items include two or more delivery items (across multiple parcels [0007]);
wherein the manifest information further includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the delivery system controller is configured to generate the delivery itinerary based, at least in part, on the item weight information regarding each of the two or more delivery items for each delivery destination (routes may be assembled into route plans using route plans logic 215. In some embodiments, each ;
and wherein the delivery system controller is configured to generate the delivery itinerary such that the two or more delivery items are delivered to the respective delivery destinations at least partially in order of descending weight of the two or more delivery items for each delivery destination (the determined or predicted range of a transporter may be dynamic. For example, a transporter may have a particular range while carrying a certain weight. However, as parcels are unloaded, the range may increase due to lower weights. In some cases, the range determiner may continuously determine and predict ranges for a transporter. In some cases, predicted ranges may be based on the probability that certain parcels of certain weights will be unloaded from the transporter. For example, the probability that certain parcels will be unloaded may be based on stored historical route or route plan information, such as routes and route plans information 232, and predicted by route plans logic 215. [0060]; Examiner finds that the .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Ferguson “to solve problems, such as increasing demand for delivery, expanding delivery areas, reducing delivery time and cost, increasing delivery efficiency, and the like [Ferguson, 0001]”.
Regarding claim 19:
Giorgi in view of Curry discloses all the limitations of claim 13, upon which this claim is dependent.
Giorgi in view of Curry does not teach, however Ferguson teaches:
the one or more delivery items include two or more delivery items (across multiple parcels [0007]), 
wherein the generating the delivery itinerary includes calculating an optimal delivery route (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted , 
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items (each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. [0066]),
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items, and wherein the generating the delivery itinerary includes configuring the delivery itinerary to deliver the two or more delivery items in order of descending priority score (Each of these parameters and any other objectives may be given a dynamic weight that may be utilized by candidate route plan evaluator 250 when evaluating and ranking candidate route plans. [0071] examiner is interpreting ranking of the route plans as covering "in order of a descending priority score".).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Ferguson “to solve 
Regarding claim 20:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 19, upon which this claim is dependent.
Ferguson further teaches:
the manifest information includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the priority score of a given delivery item of the two or more delivery items is at least partially based upon the item weight information corresponding to the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on ;
and wherein the priority score of the given delivery item is positively correlated with the weight of the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]; the set of candidate route plans is further determined based on one or more of ... parcel dimensions and weight. [0129]; Examiner is interpreting the above to mean that the higher the weight, the higher the priority score leading to that package to be delivered sooner than compared to another package with a lower weight and priority score.).
Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548) in further view of Cantrell (2018/0072415).
Regarding claim 8:

Giorgi in view of Curry does not teach, however Cantrell teaches:
the cargo container includes a vehicle engagement structure (see fig. 4; the alignment system of the tool system may include a corresponding tapered or generally cone shaped protrusion 404. [0032]), and wherein the UAV includes a cargo container receiver (see fig. 4; the universal coupler 214 includes one or more alignment assemblies and/or systems that are configured to aid in aligning the universal coupler with a coupler system of a tool system. Similarly, the tool system may additionally or alternatively include one or more alignment assemblies and/or systems, which in some instances are configured to cooperate with alignment assemblies and/or systems of the universal coupler. [0032]) configured to selectively engage the vehicle engagement structure such that the cargo container is secured to the UAV and such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 9:
Giorgi in view of Curry and Cantrell discloses all the limitations of claim 8, upon which this claim is dependent.
Cantrell further teaches:
the cargo container is configured to be selectively transitioned between a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container, and an undocked configuration, in which the cargo container is removed from the UAV (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, ;
and wherein the cargo aerial delivery system further comprises a cargo container engagement sensor configured to detect when the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]).
Regarding claim 10:
Giorgi in view of Curry and Cantrell discloses all the limitations of claim 9, upon which this claim is dependent.

one or both of the cargo container receiver and the vehicle engagement structure includes the cargo container engagement sensor (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; the examiner is interpreting this limitation in the alternative form.).
Regarding claim 11:
Giorgi in view of Curry and Cantrell discloses all the limitations of claim 9, upon which this claim is dependent.
Cantrell further teaches:
the local communication mode is utilized to initiate transfer of the delivery information from a container communication device to a vehicle communication device (fig. 7, step 704; a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [abstract]; The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection  responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (fig. 7, step 702).
Regarding claim 15:
Giorgi in view of Curry discloses all the limitations of claim 13, upon which this claim is dependent.
Giorgi in view of Curry does not teach, however Cantrell teaches:
the entering the manifest information into the programmable device includes manually entering the manifest information via a user interface (The user interface 616 can allow a user to interact with the system 600 and receive information through the system. In some instances, the user interface 616 includes a display 622 and/or one or more user inputs 624, such as buttons, touch screen, track ball, keyboard, mouse, etc., which can be part of or wired or wirelessly coupled with the system 600. [0086]; The memory 614 can store code, software, executables, scripts, data, content, lists, programming, programs, log or history data, user information, customer information, product information, and the like. [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure 
Regarding claim 16:
Giorgi in view of Curry discloses all the limitations of claim 13, upon which this claim is dependent.
Giorgi in view of Curry does not teach, however Cantrell teaches:
the engaging the cargo container (100) with the UAV includes engaging the cargo container with a cargo container receiver (fig. 4, cone shaped cavity 402) to transition the cargo container from an undocked configuration, in which the cargo container is removed from the UAV, to a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 17:
Giorgi in view of Curry and Cantrell discloses all the limitations of claim 16, upon which this claim is dependent.
Cantrell further teaches:
the engaging the cargo container with the cargo container receiver includes generating and transmitting an engagement signal with a cargo container engagement sensor indicating that the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool .
Regarding claim 18:
Giorgi in view of Curry and Cantrell discloses all the limitations of claim 17, upon which this claim is dependent.
Curry further teaches:
subsequent to the entering the manifest information (smart container 100 may store data about its contents in memory 208. [0144]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and association of smart container content conditions with identifiers of the smart container contents. [0144]; examiner notes that the system inherently requires that the manifest information be loaded into the cargo container before it would be able to transfer that data to the UAV.), transferring delivery information from the cargo container to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]), 
wherein the delivery information is based, at least in part, on the manifest information (delivery monitoring system [0140]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and , 
Cantrell further teaches:
and wherein the transferring the delivery information is performed responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection between the communication bus and the tool system. [0019]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; In step 902, data is accessed that is obtained through one or more tool systems temporarily coupled with one or more UAVs while performing one or more tasks using the one or more tool systems. [0100]; examiner is interpreting the necessity of the tool system to be docked before communicating).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abebe (U.S. Pat. No. 9523986) discloses a system for coordinating the delivery of a payload by a drone to a recipient, the system comprising a drone.
Kisser (U.S. Pat. No. 9815633) discloses a method and system for evaluating and loading unmanned aerial vehicles (UAVs) are described.
Banvait (U.S. Pub. No. 2019/0220819) discloses a method for package delivery includes identifying a plurality of delivery locations for package delivery.
Fu (U.S. Pub. No. 2018/0158022) discloses systems and methods including one or more processing modules and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules and perform acts of receiving website orders on a website of an online retailer for delivery of products, determining at least one fleet delivery route for delivery of the products using a vehicle fleet of the online retailer, and performing a randomized node movement on the at least one fleet delivery route to optimize delivery of the products.
Fan (U.S. Pub. No. 2019/0295036) discloses a method and apparatus for planning a route.
Jeong (NPL) discloses a truck-drone hybrid delivery system uses a truck as a station for drones in addition to its delivery function.
Dorling (NPL) discloses unmanned aerial vehicles, or drones, have the potential to significantly reduce the cost and time of making last-mile deliveries and responding to emergencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665